CLECO POWER LLC EXHIBIT 32.4 Cleco Power LLC CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF In connection with the Annual Report of Cleco Power LLC (the “Company”) on Form 10-Kfor the year ended December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, R. Russell Davis, Vice President, Chief Accounting Officer & Interim CFO of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:February 26, 2009 /s/R. Russell Davis R. Russell Davis Vice President, Chief Accounting Officer & Interim CFO
